Citation Nr: 0506717	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-13 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for loss of use of a creative 
organ.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left arm thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that new and material evidence had not 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a heart disorder; denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for loss of use of a creative organ; and denied a 
compensable disability evaluation for the veteran's 
service-connected left arm thrombophlebitis.  In August 1997, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In January 2001, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing, the 
veteran expressly withdrew his application to reopen his 
claim of entitlement to service connection for a heart 
disorder.  In October 2001, the Board remanded the veteran's 
claims to the RO for additional action.  The veteran has been 
represented throughout this appeal by the Vietnam Veterans of 
America.  

For the reasons and bases discussed below, compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for loss of 
use of a creative organ is GRANTED and a compensable 
disability evaluation for the veteran's left arm 
thrombophlebitis is DENIED.  


FINDINGS OF FACT

1.   The veteran underwent a March 1995 papaverine test at 
the San Juan, the Commonwealth of Puerto Rico, VA Medical 
Center.  
2.  The veteran's March 1995 VA medical procedure resulted in 
additional disability include complete and/or total erectile 
dysfunction.  

3.  The veteran's left arm thrombophlebitis has not been 
shown to be manifested by left upper extremity visible or 
palpable veins, edema, or swelling on repeated evaluation.  

4.  The amended version of 38 C.F.R. § 4.104, Diagnostic 
Codes 7121 is more favorable to the veteran's claim than the 
prior version of the regulation.  


CONCLUSIONS OF LAW

1.  Loss of use of a creative organ was incurred as the 
result of VA medical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.358 (2004 as amended).  

2.  The criteria for a compensable evaluation for the 
veteran's left arm thrombophlebitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for loss of use of a creative 
organ is warranted as the disability was incurred as a result 
of a March 1995 VA papaverine injection or test.  In a 
precedent opinion dated December 31, 1997, the Acting General 
Counsel of VA concluded that the term "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment, filed before October 1, 1997, 
must be adjudicated under the provisions of section 1151 as 
they existed prior to that date."  VAOPGPREC 40-97 (Dec. 31, 
1997).  

As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) was filed in October 
1995, the claim will be considered under 38 U.S.C.A. § 1151 
(West 1991).  The statute provided, in pertinent part: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

A February 1995 birth certificate from the Commonwealth of 
Puerto Rico reflects that a daughter was born to the veteran 
and his wife on February [redacted], 1995.  

A March 20, 1995, VA treatment entry states that the veteran 
was given a papaverine injection "with excellent response."  
A March 1995 VA hospital summary indicates that the veteran 
was admitted on March 21, 1995, with a persistent and painful 
erection of two days' duration following a papaverine test.  
The veteran was noted to have a history of impotence and an 
associated papaverine test conducted on the day prior to 
admission.  The veteran was diagnosed with priapism and 
underwent penile irrigation.  The procedure successful 
resolved the veteran's priapism.  The veteran was diagnosed 
with priapism.  

A May 1995 VA treatment record conveys that the veteran 
complained of an inability to obtain an erection.  VA 
clinical documentation dated in July 1995 states that the 
veteran complained of a painful penis and an inability to 
obtain an erection following a papaverine test and associated 
priapism.  
In a September 1995 written statement, the veteran conveyed 
that he was injected with papaverine at the VA urology clinic 
which resulted in priapism.  He subsequently experienced the 
complete loss of erectile function and sexual enjoyment; the 
ability to procreate; and significant psychological 
impairment.  In his October 1995 claim, the veteran advanced 
that: he underwent a March 1995 VA procedure in which 
papaverine was injected into his penis; subsequently 
experienced priapism lasting "over 30 hours;" and the VA 
treatment caused "total and permanent loss of use" of his 
penis.  

At a September 1996 VA examination for compensation purposes, 
the veteran's history of erectile impotence since 1990 and 
severe priapism following a March 1995 papaverine injection 
was noted.  The veteran was found to exhibit loss of erectile 
effect; "total erectile impotence;" preserved "non-
erectile power;" and no penile deformity.  The veteran was 
diagnosed with "erectile dysfunction, total impotence" and 
"status post-priapism, post-papaverine treatment."  The VA 
examiner commented that the "patient developed priapism 
possibly due to multiple body organism abscesses and 
rheumatic heart disease."  

At a November 1996 VA examination for compensation purposes, 
the veteran complained of "total sexual dysfunction."  The 
veteran was noted to have experienced erectile sexual 
dysfunction since 1991; undergone a VA papaverine test; and 
exhibited associated priapism following the test.  The 
veteran was diagnosed with impotence and "status post 
priapism."  

At a March 1997 VA examination for compensation purposes, the 
VA examiner noted that the veteran's medical history included 
a "diagnosis of impotence and sexual dysfunction prior to 
March 20, 1995."  The physician stated that the veteran 
underwent a VA papaverine test; subsequently experienced a 
prolonged and painful erection, a known possible complication 
of the papaverine test; and his priapism was "only treated 
and resolved with epinephrine irrigation."  

At the August 1997 hearing before a VA hearing officer, the 
veteran testified that he experienced painful priapism and 
the subsequent complete loss of erectile function following 
the March 1995 VA papaverine injection.  He stated that he 
had experienced no erectile dysfunction prior to the 
papaverine injection.  The veteran's spouse testified that 
she and the veteran experienced no sexual dysfunction prior 
to the papaverine test.  She stated the veteran was 
chronically impotent and experienced psychological problems 
associated with his impotence following his VA treatment.

In his September 1998 Appeal to the Board (VA Form 9), the 
veteran advances that:

I should be compensated for my impotence 
condition since your physician, Dr. M-, 
did not keep me in observation after he 
injected the medication of papaverine.  ...  
Your argument indicating that my sexual 
dysfunction existed prior to 1995 is 
false.  My wife conceived in 1994 and 
gave birth to a baby girl in 1995.  I was 
administered papaverine on March 20, 1995 
after which I had an erection for 30 
hours.  Afterwards, I have been unable to 
obtain an erection.  

At the January 2001 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
experienced chronic erectile dysfunction and associated 
psychological impairment following the March 1995 papaverine 
injection.  The veteran's spouse reiterated that: the veteran 
had not experienced erectile dysfunctional prior to the March 
1995 VA treatment; she and the veteran had a baby girl in 
February 1995; and the veteran exhibited total erectile 
dysfunction following the VA procedure.  In a January 2002 
written statement, the veteran indicated that he was totally 
impotent as the result of the March 1995 VA treatment.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The clinical record establishes that the veteran had some 
degree of erectile dysfunction prior to March 20, 1995; 
underwent a VA papaverine injection or test on March 20, 
1995; and subsequently developed significant priapism which 
required hospitalization and medical treatment.  The reports 
of the VA examinations for compensation purposes conducted in 
September 1996, November 1996, and March 1997 indicate that 
the veteran has been diagnosed with "total" erectile 
dysfunction and/or impotence.  The veteran and his spouse 
repeatedly testified that the veteran experienced no erectile 
dysfunction prior to the March 1995 VA procedure; fathered a 
daughter who was born in February 1995; and exhibited 
complete and total erectile dysfunction and/or impotence 
after the March 1995 VA procedure.  

In the absence of any competent medical evidence that the 
veteran's "complete or total" erectile dysfunction 
constituted either the natural progress of his prior 
genitourinary disorder or a necessary consequence of medical 
treatment properly administered and upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for loss of use of a creative organ is warranted.  


II.  Left Arm Thrombophlebitis 

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for left axillary vein thrombosis and superficial 
thrombophlebitis.  In October 1968, the VA established 
service connection for left arm thrombophlebitis and assigned 
a 10 percent evaluation for that disability.  

The report of an October 1969 VA examination for compensation 
purposes states that the veteran exhibited an essentially 
asymptomatic left arm.  In November 1969, the VA reduced the 
evaluation for the veteran's left arm thrombophlebitis from 
10 percent to noncompensable.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Prior to January 12, 
1998, a 10 percent evaluation was warranted for unilateral 
thrombophlebitis with persistent swelling of the arm or the 
forearm not increased in the dependent position.  A 30 
percent evaluation required persistent swelling of the arm or 
the forearm increased in the dependent position with moderate 
discoloration, pigmentation, or cyanosis.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including thrombophlebitis.  Under 
the amended rating schedule, a noncompensable evaluation is 
warranted for post-phlebitic syndrome of any etiology 
manifested by asymptomatic palpable or visible varicose 
veins.  A 10 percent evaluation requires intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation requires persistent edema incompletely 
relieved by elevation of the extremity with or without 
beginning stasis, pigmentation, or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board should 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  VAOPGPREC 3-2000 
(Apr. 10, 2000).  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 7121 (2004) to be more favorable to the 
veteran than the prior version of 38 C.F.R. § 4.71a, 
Diagnostic Code 7121 as they provide a compensable evaluation 
for a lower level of disability.  Therefore, the Board will 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  

VA clinical documentation dated in October 1994 relates that 
the veteran exhibited no edema or cyanosis of the 
extremities.  A July 1995 VA treatment record indicates that 
the veteran complained of left elbow pain.  

At the August 1997 hearing on appeal, the veteran testified 
that his left arm occasionally became immobile and "heavy."  
VA clinical documentation dated in December 2002 states that 
the veteran was observed to exhibit no cardiovascular 
abnormalities or upper extremity edema, cyanosis, or skin 
discoloration.  

At a February 2003 VA examination for compensation purposes, 
the veteran complained of occasional stiffness of the left 
fingers and an occasional left posterior shoulder burning 
sensation not associated with either exercise or joint 
motion.  He denied experiencing any left upper extremity 
edema and swelling.  On examination of the left upper 
extremity, the veteran exhibited no visible palpable veins, 
edema, stasis pigmentation, or other skin changes.  The 
veteran was diagnosed with a history of left axillary vein 
thrombosis.  The VA examiner commented that the veteran was 
"without complications."  The veteran's left hand and left 
shoulder complaints were "not felt to be secondary to his 
history of axillary vein thrombosis."  

The veteran's left arm thrombophlebitis has been repeated 
found to be essentially asymptomatic.  No upper extremity 
visible or palpable veins, edema, or swelling have been 
identified.  Indeed, the report of the February 2003 VA 
examination for compensation purposes specifically conveys 
that the veteran denied experiencing left upper extremity 
edema.  In the absence of objective evidence of upper 
extremity edema or swelling, the Board finds that a 
compensable evaluation for the veteran's left arm 
thrombophlebitis is not warranted under either version of 38 
C.F.R. § 4.104, Diagnostic Code 7121.  


III.  VCAA

In reviewing the issues of the veteran's entitlement to both 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for loss of use of a creative organ and an increased 
evaluation for his left arm thrombophlebitis residuals, the 
Board observes that the VA has secured or attempted to secure 
all relevant documentation to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  The 
veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before both a VA 
hearing officer and the undersigned Veterans Law Judge 
sitting at the RO.  In November 2001, the veteran was 
provided with a Veterans Claims Assistance Act (VCAA) notice 
which informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for loss of 


use of a creative organ is GRANTED.  A compensable evaluation 
for the veteran's left arm thrombophlebitis is DENIED.  



			
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


